IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


 JAMES S. THOMPSON,                             : No. 3 WM 2020
                                                :
                     Petitioner                 :
                                                :
                                                :
              v.                                :
                                                :
                                                :
 HONORABLE GERALD R. SOLOMON,                   :
                                                :
                     Respondent                 :


                                       ORDER



PER CURIAM

      AND NOW, this 27th day of March, 2020, the Application for Leave to File Original

Process is GRANTED, and the “Notice of Extraordinary Application in Petition for Writ of

Mandamus” is DENIED. The Prothonotary is DIRECTED to strike the name of the jurist

from the caption.